541 So.2d 105 (1989)
In re Inquiry Concerning a Judge re Hugh D. HAYES.
No. 73502.
Supreme Court of Florida.
March 23, 1989.
Roy T. Rhodes, Gen. Counsel, Florida Judicial Qualifications Com'n, Tallahassee, for petitioner.
Hugh D. Hayes, Naples, in pro. per.
PER CURIAM.
We have for review the report of the Florida Judicial Qualifications Commission recommending that Judge Hugh D. Hayes, Circuit Judge of the Twentieth Judicial Circuit of Florida, be given a public reprimand for the violation of Canons 1, 2 and 3 A(6) of the Code of Judicial Conduct. We have jurisdiction. Art. V, § 12, Fla. Const.
The Judicial Qualifications Commission instituted formal proceedings against Judge Hugh D. Hayes alleging that
[d]uring the murder trial of Steven Benson in 1986, while serving as presiding judge in that trial, [Judge Hayes] discussed with journalist Michael Mewshaw on multiple occasions the progress of the trial, [his] opinions and reactions to the conduct of participating attorneys, witnesses and the jury, with knowledge that such discussions, comments and expressions of opinion, though given "off the *106 record," would be used by journalist Mewshaw in material that he was preparing for publication. Direct quotes in such publication entitled Money to Burn: The Story of the Benson Family Murders attribute to [Judge Hayes's] gross unjudicial statements.
Judge Hayes and the Commission stipulated that
(i) Judge Hayes does not contest the matters set forth in the Notice of Formal Charges (the "Notice") instituting this inquiry; (ii) Judge Hayes has demonstrated that he has otherwise rendered commendable service to the public as a conscientious judicial officer during his tenure on the bench; (iii) Judge Hayes does not contest the recommendation of the Commission as set forth below... .
We hereby adopt the stipulation and recommendation of the Judicial Qualifications Commission. The publication of this order in the Southern Reporter will constitute a public reprimand of Judge Hugh D. Hayes for his conduct as a Circuit Judge of the Twentieth Judicial Circuit of Florida.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.